DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 and 4/11/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 2, 4, 10 ,12, 14, and 20 is/are objected to because of the following informalities:  
In claim(s) 2, line 1+, “The method of claim 1 wherein steps d) to f) of claim 1 comprise:”, was recited perhaps - - The method of claim 1 wherein steps d) to f) 
In claim(s) 4, line 3+; The examiner recommends to modify the numbering within claim 4 to be different to the ones in claim 1, or remove the numbering in claim 4.
In claim(s) 10, line 1+, “The method of claim 1 wherein steps d) to f) of claim 1 comprise:”, was recited perhaps - - The method of claim 1 wherein steps d) to f) 
In claim(s) 12, line 3+; The examiner recommends to modify the numbering within claim 12 to be different to the ones in claim 11, or remove the numbering in claim 12.
In claim(s) 14, line 3+; The examiner recommends to modify the numbering within claim 12 to be different to the ones in claim 11, or remove the numbering in claim 12.
In claim(s) 20, line 3+; The examiner recommends to modify the numbering within claim 12 to be different to the ones in claim 11, or remove the numbering in claim 12.


Allowable Subject Matter
Claim(s) 1-7, 9-17, 19-20, 21, 23  would be allowed once overcome objections above.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an method of matching an impedance requiring:
d) for the determined system parameter, calculating an error-related value for each of a plurality of potential first reactance element positions or for each of a plurality of potential second reactance element positions; e) calculating a new first reactance element position and a new second reactance element position based on the error-related values calculated in the prior step; and f) altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power, in combination with other limitations of the claim.
With regards to claim(s) 11: the prior art fail to disclose a/an impedance matching network requiring:
iii) for the determined system parameter, calculating an error-related value for each of a plurality of potential first reactance element positions or for each of a plurality of potential second reactance element positions; iv) calculating a new first reactance element position and a new second reactance element position based on the error-related values calculated in the prior step of the matching process; and v) altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power, in combination with other limitations of the claim.
With regards to claim(s) 21: the prior art fail to disclose a/an semiconductor processing tool requiring:
for the determined system parameter, calculating an error-related value for each of a plurality of potential first reactance element positions or for each of a plurality of potential second reactance element positions; calculating a new first reactance element position and a new second reactance element position based on the error-related values calculated in the prior step; and altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power, in combination with other limitations of the claim.
With regards to claim(s) 23: the prior art fail to disclose a/an method of manufacturing a semiconductor requiring:
for the determined system parameter, calculating an error-related value for each of a plurality of potential first reactance element positions or for each of a plurality of potential second reactance element positions; calculating a new first reactance element position and a new second reactance element position based on the error-related values calculated in the prior step; and altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-7, 9-10, 12-17, 19-20 ; it/they are allowable in virtue of their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagarkatti US 20070139122 A1

    PNG
    media_image1.png
    396
    727
    media_image1.png
    Greyscale

Morii US 20190214232 A1

    PNG
    media_image2.png
    354
    652
    media_image2.png
    Greyscale

Hrivnak US 10483946 B1

    PNG
    media_image3.png
    464
    619
    media_image3.png
    Greyscale


This application is in condition for allowance except for the formal matters pointed in the “Claim Objections” section above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENAN LUQUE/            Primary Examiner, Art Unit 2896